Citation Nr: 0901254	
Decision Date: 01/13/09    Archive Date: 01/22/09

DOCKET NO.  05-34 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Hudson, Counsel




INTRODUCTION

The veteran had active service from May 1945 to October 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of December 2004.  Please note this appeal has been advanced 
on the Board's docket pursuant to 38 C.F.R. § 20.900(c) 
(2008).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The veteran requested a RO hearing but failed to report for 
such and has not since indicated he wanted another hearing.  
The Board may proceed to review the appeal.


FINDINGS OF FACT

1.  There is no competent evidence, lay or medical, of 
tinnitus in service or of a connection between in-service 
noise exposure and tinnitus first shown in July 2004.  

2.  Hypertension was not present in service or for several 
years thereafter.


CONCLUSIONS OF LAW

1.  Tinnitus was not incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2008).

2.  Hypertension was not incurred in or aggravated by active 
service, nor may service incurrence be presumed.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2007)), imposes obligations on VA in terms of its duties to 
notify and assist claimants.  

In a letter dated in August 2004, prior to the initial 
adjudication of the claims, the RO notified the veteran of 
the information necessary to substantiate the claim for 
service connection for tinnitus and hypertension, and of his 
and VA's respective obligations for obtaining specified 
different types of evidence.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  He was told that the evidence must 
show a relationship between his current disability and an 
injury, disease or event in military service.  He was advised 
of various types of lay, medical, and employment evidence 
that could substantiate his service connection claims.  He 
was told about the fire at the St. Louis records repository 
in July 1973, and provided with a copy of a NA Form 13055, 
Request for Information Needed to Reconstruct Medical Data to 
complete and return.  The veteran was not sent notice as to 
ratings or effective dates, but as there is no rating or 
effective date to be assigned as a result of this decision, 
the failure to provide notice of these two elements prior to 
the initial adjudication is harmless error.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  Thus, the duty to notify 
has been satisfied.  

With respect to the duty to assist, service medical records, 
except for the discharge examination report dated in October 
1946, are unavailable.  In November 2004, VA entered a formal 
finding that service medical records were unavailable, and 
that further efforts to locate service medical records would 
be futile.  In November 2004, the veteran stated that he did 
not have any copies of service medical records.  VA and 
private medical records identified by the veteran have been 
obtained.  In August 2004, the veteran stated that the 
doctors who had treated him for hypertension from 1946 to 
1970 were deceased.  In October 2005, the veteran stated that 
he was in the process of obtaining more medical records to 
help confirm his claims, and would submit it as soon as 
possible, but no records were subsequently received.

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4); 
see McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The 
veteran underwent VA audiology examinations in July 2004 and 
September 2005.  An additional examination for tinnitus, or 
an examination for hypertension, is not warranted because, as 
discussed below, there is no competent evidence of either 
condition in service, or for many years after service.  

Thus, the Board finds that all necessary notification and 
development has been accomplished, and therefore appellate 
review may proceed without prejudice to the appellant.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Significantly, 
neither the appellant nor his representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  Hence, no further 
notice or assistance to the appellant is required to fulfill 
VA's duty to assist the appellant in the development of the 
claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

II.  Service Connection

Service connection may be established for chronic disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service 
connection may be granted on a presumptive basis for certain 
chronic diseases, if the disability was manifested to a 
compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1110, 1112(a)(1), 1113, 1131, 1137; 
38 C.F.R. §§ 3.307(a)(3), 3.309(a).  If there is no showing 
of a chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Generally, to establish service connection, there must be (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

There has been a formal finding that service medical records 
are unavailable from the records repository, based on 
presumed destruction in the 1973 fire.  However, the 
separation examination, dated in October 1946, was already 
associated with the claims file prior to the fire, and, 
hence, is available.  Thus, in this case, there is not a 
complete absence of service medical records.  Nevertheless, 
where a veteran's service medical records are unavailable, 
the Board has a heightened duty to assist and obligation to 
explain its findings and conclusions and to carefully 
consider the benefit of the doubt rule in cases such as this.  
See Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Cuevas v. 
Principi, 3 Vet.App. 542, 548 (1992); O'Hare v. Derwinski, 1 
Vet.App. 365 (1991).  However, the legal standard for proving 
a claim for service connection is not lowered, but rather 
increases the Board's obligation to evaluate and discuss in 
its decision all of the evidence that may be favorable to the 
claimant.  See Russo v. Brown, 9 Vet. App. 46 (1996).  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 
523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 
367 (2001).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.  

The appellant is competent to give evidence about what he 
experienced; for example, he is competent to report that he 
had certain injuries during service or that he experienced 
certain symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 
(1994).  As a layman, however, he is not competent to 
diagnose any medical disorder or render an opinion as to the 
cause or etiology of any current disorder because he does not 
have the requisite medical expertise.  See, e.g., See Routen 
v. Brown, 10 Vet. App. 183, 186 (1997); Espiritu v. 
Derwinski, 2 Vet.App. 492 (1992).  Competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.  
Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  

A.  Tinnitus

The veteran contends that he developed tinnitus as a result 
of in-service gunfire.  He states that he participated in the 
capture of Germans who did not know the war was over, and 
engaged in very heavy man to man firepower, causing the 
veteran to temporarily lose his hearing.  He noted that no 
hearing protection was used, and said that afterwards, he had 
seen a medic who told him that he had gotten nerve damage 
from such close-up gunfire.  He did not receive any awards 
signifying combat participation.  

The Board observes that the veteran did not enter onto active 
duty until May 31, 1945, after the unconditional surrender of 
the German government earlier that month.  Further, he did 
not arrive in Europe until December 1945, by which time 
Germany had already been divided into four occupation zones 
by the Allied powers.  This state of affairs diminishes the 
likelihood of events having transpired as recalled by the 
veteran.  It should be emphasized that the available records 
indicate his service was exemplary; in fact, he was prevented 
from serving earlier due to his age.  He was only 18 years 
old at the time he entered onto active duty, and yet was 
promoted to the rank of Sergeant less than 5 months after his 
entrance.  Nevertheless, the timing of his European service, 
as well as his duties as described in the separation 
qualification record, weigh against his assertions.  In this 
regard, his duties involved the supervision of the work of 16 
truck drivers, including dispatching trucks to various units 
of the labor supervision center, assigning drivers, and 
inspecting the trucks after completion of repairs.  He also 
performed maintenance service and repairs himself.  

Moreover, the veteran does not state that he experienced 
tinnitus during service.  On a VA audiological examination in 
July 2004, he reported the onset of tinnitus, periodic in 
character, two to five years earlier.  On a VA examination in 
July 2005, the veteran stated that he first experienced 
tinnitus within the past five to ten years.  Neither of these 
examinations provided an explicit opinion as to whether 
tinnitus was due to service.  The July 2005 examiner noted 
that the veteran's "claim" for tinnitus was "not time 
locked to his military service."  The examiner went on to 
indicate that early signs of high frequency hearing loss 
would be reasonable, with the claim of weapons involvement at 
the end of the war as described by the veteran.  This 
statement, however, did not include tinnitus.  Moreover, the 
examiner went on to conclude that the predominant source of 
his present "hearing condition" was more likely than not 
from occupational efforts with power tools and some 
recreational involvement with shotguns, but did not 
specifically mention tinnitus.  The earlier examination, 
while concluding that hearing loss was more likely than not 
contributed to by the veteran's history of noise exposure 
during service, again, did not include tinnitus in this 
conclusion.  

Evidence of a prolonged period without medical complaint can 
be considered, along with other factors concerning the 
veteran's health and medical treatment during and after 
military service, as probative evidence.  See Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000); see also Forshey v. 
West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. 
Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that 
the definition of evidence encompasses "negative evidence" 
which tends to disprove the existence of an alleged fact).  
By this, the Board does not mean to imply anything more than 
that he is mistaken in his recollections of events that 
occurred over 50 years ago; no inference of deliberate 
inaccuracy should be drawn.   

Based on the veteran's own statements, he did not have 
tinnitus until, at the earliest, 1995.  In evaluating the 
veteran's claim, evidence of a prolonged period without 
medical complaint can be considered, along with other factors 
concerning the veteran's health and medical treatment during 
and after military service, as probative evidence.  See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  The absence 
of any contemporaneous mention, in the medical records or 
otherwise, of the claimed condition for many years after 
service constitutes negative evidence which weighs against 
his current testimony that the condition began in service, 
and persisted after service to the current time.  See Forshey 
v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey 
v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting 
that the definition of evidence encompasses "negative 
evidence" which tends to disprove the existence of an 
alleged fact).  

It is pointed out that service connection for hearing loss 
was granted, based on in-service noise exposure.  However, 
the RO based the grant of service connection on the July 2004 
VA examination, which explicitly stated that hearing loss was 
more likely than not contributed to by the veteran's history 
of noise exposure during service.  In contrast, no such 
conclusion was made regarding tinnitus, which was noted, at 
that time, to have been present for from two to five years.  
Neither the Board nor the veteran possesses the necessary 
medical expertise to provide a nexus to service.  See 
Espiritu v. Derwinski, 2 Vet.App. 492 (1992) (a layman is not 
competent to offer a diagnosis or medical opinion); Jones v. 
Principi, 16 Vet. App. 219, 225 (2002) (Board must provide a 
medical basis other than its own unsubstantiated conclusions 
to support its ultimate decision); Colvin v. Derwinski, 
1 Vet.App. 171 (1991) (Board is prohibited from making 
conclusions based on its own medical judgment).  Thus, there 
is no competent lay or medical evidence to link any current 
tinnitus to service.  Under these circumstances, the 
preponderance of the evidence is against the claims, the 
benefit-of-the-doubt does not apply, and the claims must be 
denied.  38 U.S.C. § 5107(b); see Ortiz v. Principi, 274 F.3d 
1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  

B.  Hypertension

Service connection may be granted on a presumptive basis for 
certain chronic diseases, including hypertension, if the 
disability was manifested to a compensable degree within one 
year of separation from service.  38 U.S.C.A. §§ 1110, 
1112(a)(1), 1113, 1131, 1137; 38 C.F.R. §§ 3.307(a)(3), 
3.309(a).  

The veteran contends that he was first treated for 
hypertension in 1945, during service.  However, the October 
1946 separation examination reports a blood pressure reading 
of 120/74.  After service, the earliest record of 
hypertension is a January 2003 private medical record showing 
ongoing treatment for hypertension, with a blood pressure of 
188/80 noted at that time.  

The veteran is not competent to provide a diagnosis of 
hypertension.  Indeed, a decision of the United States Court 
of Appeals for Veterans Claims (Court) indicates that the 
veteran may not be competent to report he was told he has 
hypertension.  See Robinette v. Brown, 8 Vet.App. 69 (1995) 
("the connection between the layman's account, filtered as 
it was through a layman's sensibilities, of what a doctor 
purportedly said is simply too attenuated and inherently 
unreliable to constitute 'medical' evidence").  In any 
event, the 57 years that elapsed between the veteran's 
discharge from service and his first post-service 
recollection of in-service treatment significantly diminishes 
any probative value that may be attached to such a statement.  
See Maxson, supra; Forshey, supra.  

There is no medical evidence of the presence of hypertension 
in service, which is not a condition subject to lay 
observation, and the blood pressure at separation was normal.  
Although ongoing treatment for hypertension was indicated in 
a January 2003 medical record, there is no competent evidence 
that it had been present for 55 years (i.e., within one year 
of discharge from service).  Further, there is no medical 
evidence suggesting a connection between current hypertension 
and service.  Thus, the preponderance of the evidence is 
against the claim, the benefit-of-the-doubt doctrine is 
inapplicable, and the claim must be denied.  38 U.S.C. § 
5107(b); see Ortiz, supra; Gilbert, supra.  


ORDER

Service connection for tinnitus is denied.

Service connection for hypertension is denied.


____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


